                                 UNITED STATES DISTRICT COURT
1
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
2                                     OAKLAND DIVISION

3
4     STATE OF CALIFORNIA, et al.,
5                                                                        No. 4:19-cv-00872-HSG
                            Plaintiffs,
6
               v.
7                                                                        [PROPOSED] ORDER
      DONALD J. TRUMP, et al.,
8
                            Defendants.
9
10
11           The Court, having considered the Joint Motion for Certain Parties to Appear at the Case
12   Management Conference Telephonically, hereby GRANTS the motion. Counsel shall contact
13   Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.
14           IT IS SO ORDERED, this _______                May 2019.
                                       30th day of ____________,
15
16   Dated: _________________
                5/30/2019                                _______________________________
17                                                       Hon. Haywood S. Gilliam, Jr.

18                                                       United States District Judge
19
20
21
22
23
24
25
26
27
28


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Motion to Appear Telephonically
